Mr. Justice McBride
delivered the opinion of the court.
1. We are of the opinion that the circuit court ruled correctly on all the contentions made on this appeal. The lien of Dow was upon a structure “which is intended for and is a sawmill.” The boiler house was an essential part of the mill, the very heart of it, without which it *332would remain motionless and useless, and we think so connected with the main building by the steam pipe and sawdust conveyor that it should be regarded and treated as an integral part of the mill. The case is similar to Willamette Falls T. & M. Co. v. Remick, 1 Or. 169, in which it was held, in an opinion by Mr. Chief Justice Williams, that one performing work upon a dam connected with a mill was entitled to a lien upon the mill for his labor. This decision, which has been unquestioned for more than half a century, is decisive of the contention here.
2. The lien of the Smith Lumber Company designated buildings not owned nor erected by the company for the construction of which it was claimed that material had been furnished. It specified lumber as furnished to the Courteney Lumber Company which was ordered for Courteney and by him personally before the company was incorporated. It was misleading and void as to the mortgage held by Mathews. This is not like some cases cited by counsel where the lien notices described too large an area of land and went beyond the boundaries of the tract actually occupied by the buildings. In the present case the notice misleads as to the buildings for the construction of which the materials were furnished. While the materialman’s lien law is a remedial statute and should be liberally construed, as to those matters which may be the subjects of a lien, yet as to the procedure for obtaining such lien the law requires at least a reasonable, degree of strictness and accuracy.
The decree of the lower court is affirmed.
Affirmed.